DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 11/21/2018.
Status of claims in the instant application:
Claim 1-20 are pending.
Information Disclosure Statement
Information Disclosure Statements (IDS) filed on 11/17/2018 and 04/02/2020 have been considered, and a signed copies of the IDS forms have been attached to this office 
Claim Objections
Claim 7 is objected to because of the following informalities:
	Claim 7 recites the limitation, “receive an indication of a level of sensitivity of data to be exchanged with the second RF transceiver; and;”
	There is an extra punctuation, (;), at the end of the above claim limitation that needs to be corrected.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. The following limitations are being 
This following claim limitations are being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder (“means”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier:
(A) Claim 17 recites the limitations:
“means for determining characteristics of the first and second RF transceivers;
-36-405206-US-NP (1777.A99US1)means for selecting a level of encryption based on characteristics of the first and second RF transceivers;
means for generating a common sequence of M symbols based on the selected encryption level and signals received from the second RF transceiver, where M is an integer;
means for creating a cryptographic key based upon the common sequence;
means for encrypting a message with the cryptographic key; and
means for sending the encrypted message to the second RF transceiver.”
(B) Claim 18 recites the limitations:
“means for selecting the encryption level from a plurality of encryption levels including a relatively low level of encryption and a relatively high level of encryption; and
means for generating the sequence having a length proportional to the selected level of encryption.”
(C) Claim 19 recites the limitations:
“means for determining a value q and the value of M based on the selected level of encryption, wherein q is an integer representing an alphabet size for the common sequence;
means for generating int(M/log2([q])) symbols from the common sequence by dividing the common sequence into successive symbols, each symbol having log2([q]) bits; and
means for generating the common sequence from the int(M/log2([q])) symbols.
(D) Claim 20 recites the limitations:
“the means for determining the characteristics of the first and second RF transceivers includes means for determining computing resources available to the first and second RF transceivers; and
the means for selecting of the level of encryption includes means for selecting the level of encryption based on computing resources available to the first and second RF transceivers.”
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 recites, “The encryption apparatus of claim 1, wherein the data includes a plurality of predetermined packets and the power levels include at least one of received signal strength indication (RSSI) or received channel power indication (RCPI).”
	But there are no earlier recitation of “data and power levels” in claim 10 or in claim 1. Thus the terms “the data” and “the power levels” have insufficient antecedent basis for this limitation in the claim, and that makes claim 10 indefinite, and hence 
Appropriate correction is required.
**** Note: For examination purposes Examiner interprets that claim 10 depends on claim 9 where “data” and “power levels” are defined.
Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations of claim 17-20 as noted previously in the “Claim Interpretation” section invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 17-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claims 17-20 contain limitations that invoke 35 U.S.C. 112(f) and have been interpreted accordingly. But the specification does not appear to describe the hardware elements required for the placeholder terms (“means”). Hence claims 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 9-12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 2006/0252381 A1 to Sasaoka et al. (hereinafter “Sasaoka”) in view of Non Patent Literature (from IDS): “Situation-aware Adaptive Cryptography” to Viktor Hjelm (hereinafter “Hjelm”).
Regarding Claim 1. Sasaoka discloses An encryption apparatus for a first radio frequency (RF) transceiver (Sasaoka, Abstract, FIG. 1-3, Para [0001, 0100, 0012, 0058, 0001]: Radio Device 30 in Fig. 1 (first radio frequency (RF) transceiver) … The present invention relates generally to radio communications systems and particularly to those communicating encrypted information by radio … the first and second radio devices transmit and receive the plurality of radio waves …) comprising:
RF front-end circuitry (Sasaoka, FIG. 3, Para [0058-0059]: … FIG. 3 is a schematic block diagram of the other radio device 30 shown in FIG. 1. Radio device 30 corresponds to radio device 10 with antenna unit 130 replaced with an antenna unit 220 and plus a directivity setter 230 Antenna unit 220 is formed of array antenna 20 shown in FIG. 1. Antenna unit 220 receives a signal from transmission processor 120 and transmits the signal to radio device 10 with a directivity set by directivity setter 230, and receives a signal from radio device 10 with a directivity set by directivity setter 230 and outputs the signal to reception processor 140 or profile generator 150  …);
a memory including instructions (Sasaoka, Para [0131]: …. radio devices 10 and 30 communicate in an operation which is in effect performed by a central processing unit (CPU): radio device 10 has a CPU which reads from a read only memory (ROM) a program including the steps S3, S6, S10, S11, S13, and S15 in FIG. 8 …);
a processor coupled to the memory and the RF front-end circuitry (Sasaoka, Para [0131]: …. radio devices 10 and 30 communicate in an operation which is in effect performed by a central processing unit (CPU): radio device 10 has a CPU which reads from a read only memory (ROM) a program including the steps S3, S6, S10, S11, S13, and S15 in FIG. 8 … the radio devices 10 and 30 respective CPUs execute the read programs and follow the flow chart in FIG. 8 to communicate between radio devices 10 and 30 …), the processor being configured by the instructions to:
determine characteristics of a second RF transceiver configured to communicate with the first RF transceiver (Sasaoka, FIG. 1, Para [0059-0061]: … Antenna unit 220 receives a signal from transmission processor 120 and transmits the signal to radio device 10 with a directivity set by directivity setter 230, and receives a signal from radio device 10 (second RF transceiver) with a directivity set by directivity setter 230 and outputs the signal to reception processor 140 or profile generator 150 … the radio device 30 profile generator 150 receives from antenna unit 220 sequentially a radio wave or waves provided while changing the directivity of array antenna 20 to provide more than one directivity, and profile generator 150 detects the received plurality of radio waves' strength and therefrom generates receive signal profile RSSI and outputs the generated profile to key generator 160 …);
However, does not explicitly teach but Hjelm from same or similar field of endeavor teaches:
“select a level of encryption based on characteristics of the first RF transceiver and the determined characteristics of the second RF transceiver (Hjelm, Abstract, Sections 1.1, 3.1, 3.2 – Encryption Algorithm, Pages [2, 11-14], FIG. 2.1-2.2: … This thesis investigates the concept of situation-aware adaptive cryptography … where different security schemes can be used depending on the current situation of a device … different protection levels are proposed not only containing classic cryptographic functions but also lightweight cryptographic schemes specialized for this new type of small devices … Different parameter measurements, relevant for assessing the situation of a device, are also implemented and compared to each other in terms of power consumption, time, and data sent … … The objective of this project is to research the possibilities to create a situation aware adaptive cryptographic scheme, that can be used for devices with limited processing power and energy consumption (characteristics of RF transceiver). In the case of this project, the considered device is a battery powered IP camera. A possible way of the information flow in a situation-aware IP Camera is shown in figure 1.1. The camera is for private use and is assumed to be in an indoor environment. The attacker is assumed to have access to the same local network, with the ability to read and alter the data transmitted. The camera is to protect data in such a way that the attacker is not able to read or alter sensitive information. The idea is to use existing cryptographic schemes with various protection levels and processing power, depending on the situation the device is in. The device has to determine and choose the scheme most appropriate for the situation … The cryptographic algorithms in this project are meant to reflect different protection levels. When choosing the set of algorithms to use for an adaptive cryptographic scheme it is important to choose algorithms with different levels of security and cost. In this context, the cost is considered to be processing power, through-put, and energy consumption. For a fair comparison, encryption algorithms proposed in this project are all block ciphers with variable key length and block size … The highest protection level for this project is to use a very secure and well-studied algorithm. Traditionally, the power consumption for such algorithms is high, but since it is used only when a threat is assumed to be present, this is to be considered acceptable. The least secure method used in this project is simply to send all information in clear text. This method, although energy efficient, provides no security and anyone with access to the data can read or alter the information. In between these two levels, there is a need for cryptographic functions which provide less security but with better performance. In the following sections, two different cryptographic functions are presented and compared. The idea for the cryptographic functions is to not only provide different levels of security, but also different amounts of energy and computational power … There is also a possibility to choose from a lot of different key and block sizes to adjust the level of security. This makes them both great candidates for an adaptive cryptographic scheme. …)”; Examiner’s Note: different security levels can be selected based on the situation/attributes/characteristics (i.e. power/energy) of devices. The security levels can be controlled by different cryptographic functions/algorithms and/or key sizes;
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hjelm into the teachings of Sasaoka because it discloses that “the sensitivity of the sent data must be of a level where it is acceptable to not use the highest level of protection at all times. In other words, there has to be a possible trade-off between security and cost in terms of throughput and energy consumption. The different protection levels, or security protocols, must differ in terms of cost … In the case of IP Cameras, there is no doubt that situations exist where data always should be protected with the highest level of security available. On the other hand, for private use of such cameras, there exist a lot of situations where the protection level can be lowered for an improvement in battery time and through put (Hjelm, Page [47-48])”.
Sasaoka further discloses:
“generate a common sequence of M symbols based on the selected encryption level and signals received from the second RF transceiver, where M is an integer (Sasaoka, FIG. 7-8, Para [0086-0092, 0136-0140]: … FIG. 7 shows a concept of receive signal profile RSSI. Control voltage generation circuit 231 of directivity setter 230 sequentially generates control voltage sets CLV1-CLVn each formed of voltages V1-V6 and outputs the sets to varactor diode 232 … Varactor diode 232 operates in response to control voltage set CLV1 formed of a pattern P1 to set the directivity of array antenna 20 to a particular directivity, and with the set directivity of array antenna 20 receives a radio wave from radio device 10 and supplies the radio wave to profile generator 150. Profile generator 150 detects a strength WI1 of the radio wave received from array antenna 20 (antenna unit 220) … varactor diode 232 operates in response to control voltage set CLV2 formed of a pattern P2 to set the directivity of array antenna 20 to a different directivity, and with the set directivity array antenna 20 receives a radio wave from radio device 10 and supplies the radio wave to profile generator 150. Profile generator 150 detects a strength WI2 of the radio wave received from array antenna 20 … varactor diode 232 operates in response to control voltage sets CLV3-CLVn formed of a pattern P3-Pn … When pattern P1-Pn are applied to switch the directivity of array antenna 20 sequentially to provide more than one directivity and radio device 30 transmits data to radio device 10, profile generator 150 of radio device 10 generates receive signal profile RSSI … Key generator 160 receives receive signal profile RSSI from profile generator 150 and from the profile detects a maxmum strength WImax (=WI6). Key generator 160 then standardizes receive signal profile RSSI by maximum strength WImax (=WI6) to multivalue each strength WI1-WIn … Furthermore in the present invention private keys Ks1, Ks2 may have a key length determined by the environment in which radio devices 10 and 30 communicate. More specifically, if the environment is susceptible to eavesdropping, private keys Ks1, Ks2 are relatively increased in key length, and if the environment is less susceptible to eavesdropping, private keys Ks1, Ks2 are relatively reduced in key length … The key length is controlled by the number adopted to vary the directivity of array antenna 20 i.e., the number of control voltage sets CLV1-CLVn, since private keys Ks1, Ks2 have a bit pattern formed of the number of detected radio waves' strength I1l-I1n, I2l-I2n, which is equal to that adopted to vary the directivity of array antenna 20. In other words, by the number of control voltage sets CLV1-CLVn the private keys Ks1, Ks2 key length can be controlled …; Examiner’s Interpretation: The generated key length is interpreted as the selected “encryption level” as longer key will provide more secure encrypted communication and vice-versa, and that the key length is controlled by the control voltage bit sequence that is received as a RSSI pattern from the second RF transceiver …);
create a cryptographic key based upon the common sequence (Sasaoka, FIG. 8, Para [0091-0093, 0100]: … When pattern P1-Pn are applied to switch the directivity of array antenna 20 sequentially to provide more than one directivity and radio device 30 transmits data to radio device 10, profile generator 150 of radio device 10 generates receive signal profile RSSI … Key generator 160 receives receive signal profile RSSI from profile generator 150 and from the profile detects a maxmum strength WImax (=WI6). Key generator 160 then standardizes receive signal profile RSSI by maximum strength WImax (=WI6) to multivalue each strength WI1-WIn. Key generator 160 detects each multivalued value and generates private key Ks1 or Ks2 with each detected value serving as a bit pattern …);
encrypt a message with the cryptographic key (Sasaoka, FIG. 8, Para [0118, 0122-0123]: … encrypter 200 reads private key Ks1 from key storage 180 and encrypts transmit data, and outputs the encrypted transmit data to transmission processor 120. Transmission processor 120 subjects the encrypted transmit data to modulation or the like and transmits the data via antenna unit 130 to radio device 30 …); and
send the encrypted message to the second RF transceiver (Sasaoka, FIG. 8, Para [0118, 0122-0123]: … If at step S11 it is verified that private key Ks1 matches private key Ks2 or at step S13 the approach is effected to address a key mismatch, encrypter 200 reads private key Ks1 from key storage 180 and encrypts transmit data, and outputs the encrypted transmit data to transmission processor 120. Transmission processor 120 subjects the encrypted transmit data to modulation or the like and transmits the data via antenna unit 130 to radio device 30 …).”
Regarding Claim 2. The combination of Sasaoka-Hjelm discloses the encryption apparatus of claim 1, Hjelm further discloses, “wherein the processor is configured by the instructions to select the encryption level from a plurality of encryption levels including a relatively low level of encryption and a relatively high level of encryption (Hjelm, Section 6.3, Table 6.5, Page [32]: … Protection Levels Proposal … different cryptographic algorithms, and the evaluation of these results, protection levels were created. The levels used for this project along with cryptographic algorithms for each level are seen in Table 6.5. Protection level: HIGH, MEDIUM, LOW, NONE; Cryptographic Algorithm: AES256 with SHA3-256, SPECK128 with BLAKE2s, BLAKE2s keyed, None; Protection Achieved: Confidentiality and Integrity, Confidentiality and Integrity, Integrity, Clear text … …)”, Sasaoka further discloses, “wherein the generated sequence when the relatively low level of encryption is selected is shorter than the generated sequence when the relatively high level of encryption is selected (Sasaoka, Para [0136-0140]: … private keys Ks1, Ks2 may have a key length determined by the environment in which radio devices 10 and 30 communicate. More specifically, if the environment is susceptible to eavesdropping, private keys Ks1, Ks2 are relatively increased in key length, and if the environment is less susceptible to eavesdropping, private keys Ks1, Ks2 are relatively reduced in key length … the information's confidentiality is high, private keys Ks1, Ks2, are relatively increased in key length, and if the information's confidentiality is low, private keys Ks1, Ks2 are relatively reduced in key length … The key length is controlled by the number adopted to vary the directivity of array antenna 20 i.e., the number of control voltage sets CLV1-CLVn, since private keys Ks1, Ks2 have a bit pattern formed of the number of detected radio waves' strength I1l-I1n, I2l-I2n, which is equal to that adopted to vary the directivity of array antenna 20. In other words, by the number of control voltage sets CLV1-CLVn the private keys Ks1, Ks2 key length can be controlled …).”
The motivation to further combine Hjelm remains same as in claim 1.
Regarding Claim 4. The combination of Sasaoka-Hjelm discloses the encryption apparatus of claim 1, Sasaoka further discloses, “wherein the instructions that configure the processor determine the characteristics of the second RF transceiver configure the processor to receive data from the second RF transceiver including the characteristics of the second RF transceiver (Sasaoka, Para [0133, 0047], FIG. 1-3: … The program including each step shown in FIG. 8 is furthermore a program causing the computer (CPU) to perform communications between radio devices 10 and 30 in accordance with a radio wave or waves received while changing the directivity of array antenna 20 to form a plurality of directivities sequentially … radio devices 10 and 30 communicate with each other the directivity of array antenna 20 is varied to provide more than one directivity and time division duplex (TDD) or a similar system of communication at a single frequency is employed to communicate given data between radio devices 10 and 30, and radio devices 10 and 30 generate a receive signal profile RSSI indicative of strength of a plurality of electronic waves provided as the directivity of array antenna 20 is varied to provide more than one directivity, and from the generated receive signal profile RSSI radio devices 10, 30 generate a private key …).”
Regarding Claim 7. The combination of Sasaoka-Hjelm discloses the encryption apparatus of claim 1, Sasaoka further discloses, “wherein the processor is further configured by the instructions (Sasaoka, Para [0132]: … The program including each step shown in FIG. 8 is furthermore a program causing the computer (CPU) to perform communications between radio devices 10 and 30 in accordance with a radio wave or waves received while changing the directivity of array antenna 20 to form a plurality of directivities sequentially …) to:
receive an indication of a level of sensitivity of data to be exchanged with the second RF transceiver (Sasaoka, Para [0136]: … Furthermore in the present invention private keys Ks1, Ks2 may have a key length determined by the environment in which radio devices 10 and 30 communicate. More specifically, if the environment is susceptible to eavesdropping, private keys Ks1, Ks2 are relatively increased in key length, and if the environment is less susceptible to eavesdropping, private keys Ks1, Ks2 are relatively reduced in key length …); and;
select the level of encryption based on the sensitivity of the data and the characteristics of the first and second RF transceivers (Sasaoka, Para [0136]: … Furthermore in the present invention private keys Ks1, Ks2 may have a key length determined by the environment in which radio devices 10 and 30 communicate. More specifically, if the environment is susceptible to eavesdropping, private keys Ks1, Ks2 are relatively increased in key length, and if the environment is less susceptible to eavesdropping, private keys Ks1, Ks2 are relatively reduced in key length …); Examiner’s Note: larger key leads to stronger encryption and vice-versa.”
Regarding Claim 9. The combination of Sasaoka-Hjelm discloses the encryption apparatus of claim 1, Sasaoka further discloses, “further comprising:-34-405206-US-NP (1777.A99US1)
time synchronization circuitry configured to synchronize the first RF transceiver to the second RF transceiver (Sasaoka, Para [0153-0154]: … The PLCP preamble is formed of a synchronization field (SYNC) signal and a start frame delimeter (SFD) signal. The PLCP header is formed of a signal or data rate (SIGNAL) signal, a SERVICE signal, a LENGTH signal, and a cyclic redundancy code (CRC) signal … The SYNC signal has 128-bit data length and is used to establish synchronization …);
wherein, to generate the sequence of symbols, the processor is further configured by the instructions (Sasaoka, Para [0173]: … FIG. 17 is a flow chart for illustrating an operation performing communication between the FIG. 9 to radio devices 10A and 30A. When a series of operations starts, in radio device 30A transmission processor 120 sets k=1 (step S21) and directivity setter 230A causes array antenna 20 to function as the omnidirectional antenna to transmit given data DA to radio device 10A (step S22) …)to:
Sasaoka, Para [0174-0175]: … Subsequently antenna unit 130 of radio device 10A receives given data DA (step S23) and outputs given data DA to reception processor 140. When reception processor 140 confirms the reception of given data DA, transmission processor 120 transmits acknowledgement (the ACK signal) via antenna unit 130 to radio device 30A (step S24) … In radio device 30A directivity setter 230A causes antenna unit 220 to function as the omnidirectional antenna, the directional antenna, and then the omnidirectional antenna sequentially to receive acknowledgement (the ACK signal) (step S25) …);
measure a plurality of power levels of the received data at a respective plurality of instants during the reception of the data (Sasaoka, Para [0176]: … Antenna unit 220 outputs to profile generator 150 a plurality of radio waves corresponding to the plurality of data D1-D11 received. Profile generator 150 detects strength profile PI1k of the plurality of radio waves received from antenna unit 220 (step S26)); and
generate the sequence of symbols from the measured plurality of power levels (Sasaoka, Para [0180-181]: … If at step S11 a decision is made that k=m, in radio device 30A profile generator 150 produces receive signal profile RSSI1 from strength I1l-I1n included in strength profiles I1l-I1m for output to key generator 160 … Key generator 160 detects a maximum strength WImax1 from receive signal profile RSSI1 and employs the detected maximum strength WImax1 to standardize receive signal profile RSSI1 to multivalue strength I1l-I1n and generate private key Ks2 with each multivalued value serving as a bit pattern (step S32) …).”
Regarding Claim 10. The combination of Sasaoka-Hjelm discloses the encryption apparatus of claim 1, Sasaoka further discloses, “wherein the data includes a plurality of predetermined packets and the power levels include at least one of received signal strength indication (RSSI) (Sasaoka, Abstract, FIG. 7, Para [0061]: … A radio communications system includes radio devices, and antenna and an array antenna. The radio devices communicate a prescribed signal via the antenna and the array antenna in a system of transmission and reception at a single frequency, such as time division duplex, as the array antenna changes the in directivity to form a plurality of directivities. The radio devices detect a plurality of received radio waves' strength to produce receive signal profiles, respectively, indicating a plurality of strength profiles … the radio device 30 profile generator 150 receives from antenna unit 220 sequentially a radio wave or waves provided while changing the directivity of array antenna 20 to provide more than one directivity, and profile generator 150 detects the received plurality of radio waves' strength and therefrom generates receive signal profile RSSI and outputs the generated profile to key generator 160 …) or received channel power indication (RCPI).”
Regarding Claim 11. This is a method claim corresponding to the apparatus of claim 1 that contains all the same or similar limitations as claim 1, and hence similarly rejected as claim 1.
Regarding Claim 12. This claim contains all the same or similar limitations as claim 2, and hence similarly rejected as claim 2.
Regarding Claim 16. This claim contains all the same or similar limitations as claim 9, and hence similarly rejected as claim 9.
Regarding Claim 17. This is a method claim corresponding to the apparatus of claim 1 that contains all the same or similar limitations as claim 1, and hence similarly rejected as claim 1.
Regarding Claim 18. This claim contains all the same or similar limitations as claim 2, and hence similarly rejected as claim 2.
Claims 3, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 2006/0252381 A1 to Sasaoka et al. (hereinafter “Sasaoka”) in view of “Non Patent Literature (Applicant provided): Situation-aware Adaptive Cryptography” to Viktor Hjelm (hereinafter “Hjelm”), as applied to claim 1 above, and further in view of “Non Patent Literature (Applicant provided): A Survey on Secret Key Extraction Using Received Signal Strength in Wireless Networks” to Hemavathi et al. (hereinafter “Hemavathi”)
Regarding Claim 3. The combination of Sasaoka-Hjelm discloses the encryption apparatus of claim 1, however it does not explicitly teach, but Hemavathi from same or similar field of endeavor teaches, “wherein the instructions that configure the processor to generate the cryptographic key based on the common sequence include instructions that configure the processor to:
determine a value q and the value of M based on the selected level of encryption, wherein q is an integer representing an alphabet size for the common sequence Hemavathi, Section IV/B - Adaptive Secret Bit Generation: overview and limitations, Page [712], Steps 1-2: … determine the Range of RSS measurements from the minimum and the maximum measured RSS values … find N, the number of bits that can be extracted per measurement, where N ≤ [log2 Range] …);
generate int(M/log2([q])) symbols from the common sequence by dividing the common sequence into successive symbols, each symbol having log2([q]) bits, wherein the int(M/log2([q])) symbols form the generated encryption key (Hemavathi, Section IV/B - Adaptive Secret Bit Generation: overview and limitations, Page [712], Steps 2-5: … One more existing method for secret key extraction is Adaptive Secret Bit Generation to generate bit streams of High entropy. The quantizer used in this method divides the RSS measurements into smaller blocks of block size and calculates the thresholds for each block separately. The adaptive threshold allows the quantizer to adapt to slow shifts of RSS. Once Alice and Bob collect the RSS measurements, they perform the following steps to – divide the Range into M = 2ⁿ equal sized intervals, choose an N bit assignment for each of the M intervals (for example the Graycode sequence), and for each RSS measurement, extract N bits depending on the interval in which the RSS measurement lies … After completing the above steps, as in the single bit extraction case, Alice and Bob use information reconciliation to correct the mismatching bits, and finally, apply privacy amplification to the reconciled bit stream and extract a high entropy bit stream …).”; Examiner notes that generating the key by the processor based on a common sequence/pattern is already disclosed by Sasaoka in claim 1.
Hemavathi into the combined teachings of Sasaoka-Hjelm because it discloses that “single bit extraction in conjunction with information reconciliation and privacy amplification is able to achieve higher entropy in comparison to level crossing schemes, and allows significant increase in the secret bit rate as well (Hemavathi: Page [472], Left Column)”.
Regarding Claim 13. This claim contains all the same or similar limitations as claim 3, and hence similarly rejected as claim 3.
Regarding Claim 19. This claim contains all the same or similar limitations as claim 3, and hence similarly rejected as claim 3.
Claims 5, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 2006/0252381 A1 to Sasaoka et al. (hereinafter “Sasaoka”) in view of “Non Patent Literature (Applicant provided): Situation-aware Adaptive Cryptography” to Viktor Hjelm (hereinafter “Hjelm”), as applied to claim 1 above, and further in view of Pub. No.: US 2015/0199496 A1 to Deter et al. (hereinafter “Deter”).
Regarding Claim 5. The combination of Sasaoka-Hjelm discloses the encryption apparatus of claim 1, however it does not explicitly teach, but Deter from same or similar field of endeavor teaches, “wherein the characteristics of the first and second RF transceivers includes information identifying computing resources available to the first and second RF transceivers (Deter, Abstract, Para [0007-0009]: … system can determine a security policy that regulates use of a set of devices, where the set of devices includes at least a first device and a second device that are different from each other (e.g., the devices are different types of devices, different models, or have different version software installed on the devices, etc.). These devices can correspond to devices that a user or organization ("customer") has control or ownership over and that can each communicate with the system over one or more networks. The system determines support information for the devices that indicate what features, software, hardware, etc. that each device has and/or is capable of supporting. The security policy is implemented on each of the first device and the second device by selecting, based on the respective support information of the devices, a first security mechanism for the first device and a different second security mechanism for the second device, and configuring the first device with the first security mechanism and the second device with the second security mechanism … a user can configure the security policy by interacting with a user interface provided by the system. The system can present a user interface on a display device accessible by the user and enable the user to configure a policy by selecting one of a plurality of options corresponding to a particular security setting. For example, the user interface can provide a security setting corresponding to a security mechanism (e.g., an encryption algorithm) that devices are to use and enable the user to select from a plurality of different security mechanisms. The options can include at least a first security mechanism option, a second security mechanism option, and a "best possible" security mechanism option. When the "best possible" option is selected for the security policy, the system can implement the policy by automatically selecting an appropriate security mechanism for each of the devices based on respective support information of the devices and configure each of the devices with the appropriate security mechanism … the system can determine support information for the devices by first determining the model information of the devices and the version information of firmware or software installed on the devices. Depending on implementation, the system can query or request this information from the devices and/or retrieve this information from a database maintained by the system. Based on the model information and/or the version information of the devices, the system can use predefined instructions or techniques to determine which portion or field of a device's resource to access in order to retrieve the support information related to a security setting …); Examiner’s Note: security mechanism (e.g., an encryption algorithm) are defined based on resources - features, software, hardware, etc. that each device has; the model information of the devices and the version information of firmware or software installed on the devices …).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Deter into the teachings of Sasaoka-Hjelm because it discloses that “the system can use a single, common security policy to configure heterogeneous devices (e.g., devices of different types, models, etc.) without having a user individually configure each of the devices or create a different policy for each of the devices (Deter: Para [0006])”.
Regarding Claim 14. The combination of Sasaoka-Hjelm discloses the method of claim 11, however it does not explicitly teach, but Deter from same or similar field of endeavor teaches, “wherein:
the determining of the characteristics of the second RF transceiver includes determining computing resources available to the second RF transceiver (Deter, Abstract, Para [0007-0009]: … system can determine a security policy that regulates use of a set of devices, where the set of devices includes at least a first device and a second device that are different from each other (e.g., the devices are different types of devices, different models, or have different version software installed on the devices, etc.). These devices can correspond to devices that a user or organization ("customer") has control or ownership over and that can each communicate with the system over one or more networks. The system determines support information for the devices that indicate what features, software, hardware, etc. that each device has and/or is capable of supporting. The security policy is implemented on each of the first device and the second device by selecting, based on the respective support information of the devices, a first security mechanism for the first device and a different second security mechanism for the second device, and configuring the first device with the first security mechanism and the second device with the second security mechanism … a user can configure the security policy by interacting with a user interface provided by the system. The system can present a user interface on a display device accessible by the user and enable the user to configure a policy by selecting one of a plurality of options corresponding to a particular security setting. For example, the user interface can provide a security setting corresponding to a security mechanism (e.g., an encryption algorithm) that devices are to use and enable the user to select from a plurality of different security mechanisms. The options can include at least a first security mechanism option, a second security mechanism option, and a "best possible" security mechanism option. When the "best possible" option is selected for the security policy, the system can implement the policy by automatically selecting an appropriate security mechanism for each of the devices based on respective support information of the devices and configure each of the devices with the appropriate security mechanism … the system can determine support information for the devices by first determining the model information of the devices and the version information of firmware or software installed on the devices. Depending on implementation, the system can query or request this information from the devices and/or retrieve this information from a database maintained by the system. Based on the model information and/or the version information of the devices, the system can use predefined instructions or techniques to determine which portion or field of a device's resource to access in order to retrieve the support information related to a security setting …); Examiner’s Note: security mechanism (e.g., an encryption algorithm) are defined based on resources - features, software, hardware, etc. that each device has; the model information of the devices and the version information of firmware or software installed on the devices …); and
Deter, Abstract, Para [0022, 0007-0009]: … a user can interact with the user interface 131 to create or edit a security policy 111. The policy 111 can specify configuration settings, such as a security mechanism or encryption algorithm that is to be used by the devices 180, 190, 195 in communication with system 100 … system can determine a security policy that regulates use of a set of devices, where the set of devices includes at least a first device and a second device that are different from each other (e.g., the devices are different types of devices, different models, or have different version software installed on the devices, etc.). These devices can correspond to devices that a user or organization ("customer") has control or ownership over and that can each communicate with the system over one or more networks. The system determines support information for the devices that indicate what features, software, hardware, etc. that each device has and/or is capable of supporting. The security policy is implemented on each of the first device and the second device by selecting, based on the respective support information of the devices, a first security mechanism for the first device and a different second security mechanism for the second device, and configuring the first device with the first security mechanism and the second device with the second security mechanism …  user interface can provide a security setting corresponding to a security mechanism (e.g., an encryption algorithm) that devices are to use and enable the user to select from a plurality of different security mechanisms. The options can include at least a first security mechanism option, a second security mechanism option, and a "best possible" security mechanism option. When the "best possible" option is selected for the security policy, the system can implement the policy by automatically selecting an appropriate security mechanism for each of the devices based on respective support information of the devices and configure each of the devices with the appropriate security mechanism …); Examiner’s Note: The security (encryption algorithm) options (levels, such as first mechanism, second mechanism) is based on the type of device, software (resource) on the device and allows selecting the best security (encryption option/level) …).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Deter into the teachings of Sasaoka-Hjelm because it discloses that “the system can use a single, common security policy to configure heterogeneous devices (e.g., devices of different types, models, etc.) without having a user individually configure each of the devices or create a different policy for each of the devices (Deter: Para [0006])”.
Regarding Claim 20. The combination of Sasaoka-Hjelm discloses the apparatus of claim 17, however it does not explicitly teach, but Deter from same or similar field of endeavor teaches, “further comprising:
the means for determining the characteristics of the first and second RF transceivers includes means for determining computing resources available to the first and second RF transceivers (Deter, Abstract, Para [0007-0009]: … system can determine a security policy that regulates use of a set of devices, where the set of devices includes at least a first device and a second device that are different from each other (e.g., the devices are different types of devices, different models, or have different version software installed on the devices, etc.). These devices can correspond to devices that a user or organization ("customer") has control or ownership over and that can each communicate with the system over one or more networks. The system determines support information for the devices that indicate what features, software, hardware, etc. that each device has and/or is capable of supporting. The security policy is implemented on each of the first device and the second device by selecting, based on the respective support information of the devices, a first security mechanism for the first device and a different second security mechanism for the second device, and configuring the first device with the first security mechanism and the second device with the second security mechanism … a user can configure the security policy by interacting with a user interface provided by the system. The system can present a user interface on a display device accessible by the user and enable the user to configure a policy by selecting one of a plurality of options corresponding to a particular security setting. For example, the user interface can provide a security setting corresponding to a security mechanism (e.g., an encryption algorithm) that devices are to use and enable the user to select from a plurality of different security mechanisms. The options can include at least a first security mechanism option, a second security mechanism option, and a "best possible" security mechanism option. When the "best possible" option is selected for the security policy, the system can implement the policy by automatically selecting an appropriate security mechanism for each of the devices based on respective support information of the devices and configure each of the devices with the appropriate security mechanism … the system can determine support information for the devices by first determining the model information of the devices and the version information of firmware or software installed on the devices. Depending on implementation, the system can query or request this information from the devices and/or retrieve this information from a database maintained by the system. Based on the model information and/or the version information of the devices, the system can use predefined instructions or techniques to determine which portion or field of a device's resource to access in order to retrieve the support information related to a security setting …); Examiner’s Note: security mechanism (e.g., an encryption algorithm) are defined based on resources - features, software, hardware, etc. that each device has; the model information of the devices and the version information of firmware or software installed on the devices …); and
the means for selecting of the level of encryption includes means for selecting the level of encryption based on computing resources available to the first and second RF transceivers (Deter, Abstract, Para [0022, 0007-0009]: … a user can interact with the user interface 131 to create or edit a security policy 111. The policy 111 can specify configuration settings, such as a security mechanism or encryption algorithm that is to be used by the devices 180, 190, 195 in communication with system 100 … system can determine a security policy that regulates use of a set of devices, where the set of devices includes at least a first device and a second device that are different from each other (e.g., the devices are different types of devices, different models, or have different version software installed on the devices, etc.). These devices can correspond to devices that a user or organization ("customer") has control or ownership over and that can each communicate with the system over one or more networks. The system determines support information for the devices that indicate what features, software, hardware, etc. that each device has and/or is capable of supporting. The security policy is implemented on each of the first device and the second device by selecting, based on the respective support information of the devices, a first security mechanism for the first device and a different second security mechanism for the second device, and configuring the first device with the first security mechanism and the second device with the second security mechanism …  user interface can provide a security setting corresponding to a security mechanism (e.g., an encryption algorithm) that devices are to use and enable the user to select from a plurality of different security mechanisms. The options can include at least a first security mechanism option, a second security mechanism option, and a "best possible" security mechanism option. When the "best possible" option is selected for the security policy, the system can implement the policy by automatically selecting an appropriate security mechanism for each of the devices based on respective support information of the devices and configure each of the devices with the appropriate security mechanism …); Examiner’s Note: The security (encryption algorithm) options (levels, such as first mechanism, second mechanism) is based on the type of device, software (resource) on the device and allows selecting the best security (encryption option/level) …).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Deter into the teachings of Sasaoka-Hjelm because it discloses that “the system can use a single, common security policy to configure heterogeneous devices (e.g., devices of different types, models, etc.) without having a user individually configure each of the devices or create a different policy for each of the devices (Deter: Para [0006])”.
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 2006/0252381 A1 to Sasaoka et al. (hereinafter “Sasaoka”) in view of “Non Patent Literature (Applicant provided): Situation-aware Adaptive Cryptography” to Viktor Hjelm (hereinafter “Hjelm”), as applied to claim 1 above, and further in view of Pub. No.: US 2007/0253352 A1 to Arisha et al. (hereinafter “Arisha”).
Regarding Claim 6. The combination of Sasaoka-Hjelm discloses the encryption apparatus of claim 1, however it does not explicitly teach, but Arisha from same or similar field of endeavor teaches, “wherein the characteristics of the first and second RF transceivers includes information identifying remaining battery power of at least one of the first and second RF transceivers (Arisha, Abstract, Para [0007-0009, 0011]: … A method to manage an application-layer-managed network. The method includes receiving a received signal strength indication at an application layer of an access node from a media access control layer of the access node, determining if the received signal strength indication or an averaged received signal strength indication are within a selected range of received signal strength indication. The method also includes transmitting a power-level-adjustment signal to the media access control layer based on the determination. The power-level-adjustment signal adjusts a transmission power level of at least one of a plurality of network nodes  … Energy-aware routing has started to receive some attention in the recent few years, motivated by advances in wireless mobile devices. Since the overhead of maintaining the routing table for wireless mobile networks is very high, the stability of a route becomes a major concern. It is known that battery power capacity, transmission power, and stability of routes are among the issues to be considered in designing a power efficient routing protocol. Algorithms have been proposed to select the routes so the battery's drain-out time for the node is increased. The reported results have indicated that in order to increase battery lifetime, the traffic should be routed such that the energy consumption is balanced among the nodes in proportion to their energy reserves. The research on energy-aware wireless communication focuses on improving the physical layer (the radio). The research on transmit-power control uses complex models of communication environment in order to support mobile ad-hoc wireless networks … The application layer includes a transmit-power control protocol adapted to control transmission power levels of the plurality of network nodes and an encryption protocol adapted to provide secure, symmetric cryptography with dynamic key derivation …; Examiner’s Note: the power level-adjustment signal provided for optimum communication is based on the reserve energy (remaining battery power) …).”
Arisha into the teachings of Sasaoka-Hjelm because it discloses that “application-level transmit-power control (TPC) protocol minimizes transmission power based on received signal strength to extend lifetime of stored-energy-powered networks, such as wireless application-layer-managed network (Arisha: Para [0063])”.
Regarding Claim 15. The combination of Sasaoka-Hjelm discloses the method of claim 11, however it does not explicitly teach, but Arisha from same or similar field of endeavor teaches, “wherein:
the determining of the characteristics of the second RF transceiver includes determining remaining battery power available to the second RF transceiver (Arisha, Abstract, Para [0007-0009, 0011]: … A method to manage an application-layer-managed network. The method includes receiving a received signal strength indication at an application layer of an access node from a media access control layer of the access node, determining if the received signal strength indication or an averaged received signal strength indication are within a selected range of received signal strength indication. The method also includes transmitting a power-level-adjustment signal to the media access control layer based on the determination. The power-level-adjustment signal adjusts a transmission power level of at least one of a plurality of network nodes  … Energy-aware routing has started to receive some attention in the recent few years, motivated by advances in wireless mobile devices. Since the overhead of maintaining the routing table for wireless mobile networks is very high, the stability of a route becomes a major concern. It is known that battery power capacity, transmission power, and stability of routes are among the issues to be considered in designing a power efficient routing protocol. Algorithms have been proposed to select the routes so the battery's drain-out time for the node is increased. The reported results have indicated that in order to increase battery lifetime, the traffic should be routed such that the energy consumption is balanced among the nodes in proportion to their energy reserves. The research on energy-aware wireless communication focuses on improving the physical layer (the radio). The research on transmit-power control uses complex models of communication environment in order to support mobile ad-hoc wireless networks … The application layer includes a transmit-power control protocol adapted to control transmission power levels of the plurality of network nodes and an encryption protocol adapted to provide secure, symmetric cryptography with dynamic key derivation …; Examiner’s Note: the power level-adjustment signal provided for optimum communication is based on the reserve energy (remaining battery power) …); and
the selecting of the level of encryption includes selecting the level of encryption based on at least one of remaining battery power of the first RF transceiver and the remaining battery power of the second RF transceiver (Arisha, Para [0011, 0072]: … The application layer includes a transmit-power control protocol adapted to control transmission power levels of the plurality of network nodes and an encryption protocol adapted to provide secure, symmetric cryptography with dynamic key derivation … The application layer managed network provides energy aware priority and dynamic band width allocation for the linked network nodes communicating encrypted signals … the access node 100 maintains an energy model for each network node 102-108 to keep track of the energy reserves for each network node 102-108. The energy-aware protocol implemented by the wireless application-layer-managed network 10 applies priority, preemption and dynamic bandwidth allocation to ensure deterministic, time-critical and reliable performance of the wireless application-layer-managed network 10 … The energy-aware protocol is flexible, where slot assignment can be adapted to match the node energy reserve, the priority, the communication environment, and application workloads …).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Arisha into the teachings of Sasaoka-Hjelm because it discloses that “application-level transmit-power control (TPC) protocol minimizes transmission power based on received signal strength to extend lifetime of stored-energy-powered networks, such as wireless application-layer-managed network (Arisha: Para [0063])”.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 2006/0252381 A1 to Sasaoka et al. (hereinafter “Sasaoka”) in view of “Non Patent Literature (Applicant provided): Situation-aware Adaptive Cryptography” to Viktor Hjelm (hereinafter “Hjelm”), as applied to claim 1 above, and further in view of Pat. No.: US 10887291 B2 to Davis et al. (hereinafter “Davis”).
Regarding Claim 8. The combination of Sasaoka-Hjelm discloses the encryption apparatus of claim 1, however it does not explicitly teach but Hjelm from same or similar field of endeavor teaches, “wherein:
Hjelm, Section 6.3, Table 6.5, Page [32]: … Protection Levels Proposal … different cryptographic algorithms, and the evaluation of these results, protection levels were created. The levels used for this project along with cryptographic algorithms for each level are seen in Table 6.5. Protection level: HIGH, MEDIUM, LOW, NONE; Cryptographic Algorithm: AES256 with SHA3-256, SPECK128 with BLAKE2s, BLAKE2s keyed, None; Protection Achieved: Confidentiality and Integrity, Confidentiality and Integrity, Integrity, Clear text … …);
The motivation to further combine Hjelm remains same as in claim 1.
However the combination of Sasaoka-Hjelm does not explicitly teach but Davis from same or similar field of endeavor teaches:
“the relatively low level of encryption is selected from a group consisting of data encryption standard (DES), triple DES, and advanced encryption standard (AES) (Davis, Col. [2, 5, 27], Lines [40-55, 35-42, 20-67]: … … sensitive data is protected using various encryption techniques such as Transport Layer Security (TLS), Secure Socket Layer (SSL), and/or Hypertext Transfer Protocol Secure (HTTPS) and others … The intermediaries 110 may also enforce various security policies and/or levels of security … … As discussed above, numerous cryptographic techniques may be used. Numerous variations utilize symmetric and/or asymmetric cryptographic primitives. Symmetric key algorithms may include various schemes for performing cryptographic operations on data including block ciphers, stream ciphers and digital signature schemes. Example symmetric key algorithms include the advanced encryption standard (AES), the data encryption standard (DES)…);
the intermediate level of encryption is selected from a group consisting of convolutional encryption, Twofish encryption, CAST-128 encryption, CAST-256 encryption, or Serpent encryption (Davis, Col. [27], Lines [20-67]: … Symmetric key algorithms may include various schemes for performing cryptographic operations on data including block ciphers, stream ciphers and digital signature schemes. Example symmetric key algorithms include … Serpent, Twofish … the Elliptic Curve Integrated Encryption Scheme (ECIES), the Elliptic Curve Digital Signature Algorithm (ECDSA)…); and
the relatively high level of encryption is selected from a group consisting of constellation encryption and elliptic curve encryption (Davis, Col. [27], Lines [20-67]: … Symmetric key algorithms may include various schemes for performing cryptographic operations on data including block ciphers, stream ciphers and digital signature schemes. Example symmetric key algorithms include … the Elliptic Curve Integrated Encryption Scheme (ECIES), the Elliptic Curve Digital Signature Algorithm (ECDSA)…).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Davis into the teachings of Sasaoka-Hjelm because it discloses that “the data can be routed to the appropriate backend service and/or that sensitive data be decrypted or other modifications be made to the encrypted data stream. Therefore, to ensure that the sensitive data is not exposed as a result, the operation of the proxy devices and/or proxy fleets may be modified to improve security and efficiency … (Davis: Col.  [2], Lines [49-55])”.
Pertinent Prior Arts: The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
US PGPUB: 20110135088 A1 (Rudland): This disclosure relates to cryptographic secret key distribution, wherein a value for a number of iterations can be individually set, so that the number of messages to be exchanged during generating a cryptographic secret key can be varied based on the set value of the iteration number. The present invention generally relates to cryptographic secret key distribution between a transmission side and a receiving side.
This invention discloses an RSSI-based key establishment mechanism where a first node or device A (e.g. a remote control) initiates communication with a second node or device B (e.g. a TV). Each device is permitted to carry out the key exchange protocol through some user interaction. A user presses a button on the second device B and then on the first device A, or vice versa. Device A sends an initiating message INI, including an indication of the number N of messages to exchange, second device B sends an acknowledgement and then first device A sends a test RSSI message T_rssi containing no payload. The steps are repeated until each node has sent and received N messages.
RSSI readings above a predetermined threshold T are classified as "1" and those below that threshold T are classified as "0". Then, "marginal" RSSI readings are identified and a bit field of marginal bits is created. The first device A constructs and 
Now, both devices A and B combine the two bit fields of marginal bits e.g. by a logical OR combination, and all RSSI samples considered marginal are rejected by either device. The remaining, non-marginal, bits are concatenated into a shared secret. Optionally, this shared secret could be used to transport a random number from the first device A to the second device B. The key can be verified as per other key exchange algorithms.
US PAT: 5995533 A (Hassan et al.): This discloses that characteristics of the radio channel are used to establish pseudorandom sequences for use in communicating information. These characteristics are the short-term reciprocity and rapid spatial decorrelation of phase of the radio channel. Due to the reciprocal nature of these radio channel characteristics, the transceivers which are communicating via the radio channel will generally both determine the same sequence. Although the determined sequences are not always sufficiently random for use in pseudorandom functions, a randomness tester can be provided to discard those sequences which are not sufficiently random. Exemplary pseudorandom communication functions include the selection of a spreading sequence in CDMA systems and the selection of a hopping sequence in a TDMA or CDMA system.
US PGPUB: 20010038695 A1 (Kim): This discloses a key agreement method for secure communication in a multiple access system, the key agreement method includes the steps of (a) a first user, modulating signals from a source by a bit sequence and 
US PGPUB: 20190020473 A1 (MOLIERE et al.): This discloses a method for generating an encryption key is provided to encrypt data exchanged between a first user and a second user, wherein the key is determined from measurements of the transmission channel.
The invention relates to a method for univalent and unequivocal extraction of keys from the propagation channel. These keys, which are made secret because of the univalency of the method, are intended to be used to secure the exchange of data between at least one first user and at least one second user, in a data exchange system, notably wireless communication systems (portable terminals, computers, etc.).
The idea behind the method according to the invention is notably to take full advantage of the highly random nature of wireless transmission channels so as to generate, in a univalent and unequivocal manner, a secret key for protecting data exchanged between at least one emitter and one receiver.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHABUB S AHMED whose telephone number is (571)272-0364.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAHABUB S AHMED/Examiner, Art Unit 2434
/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434